06/30/2021



                                                                                  Case Number: DA 21-0237




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court Cause No. DA 21-0237

                      *********************

                                         )
PHILIP R. WIRTH,                         )
                                         )
                   Appellant,            )
                                         )
      v.                                 )         ORDER GRANTING
                                         )         EXTENSION
LEWIS & CLARK COUNTY
AND THE BRIDGE CREEK
ESTATE HOMEOWNERS
ASSOCIATION,

                   Appellees.


                   ***********************



      In accordance with Rule 26(1), M.R.App.P., the Appellant, Philip R. Wirth

is granted a 30-day extension of time up to and including August 28, 2021, to file

his opening brief in this appeal.




cc:   Joseph P. Cosgrove
      Leo Gallagher/C. Nicholas Hash
      Cherche Prezeau/Colin Phelps

                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            June 30 2021